RAY THORNTON, Justice, concurring. The majority opintcorrectly ice, our Ark. R. Crim. P. 31.1 provides that “[n]o defendant in any criminal cause may waive a trial by jury unless the waiver is assented to by the prosecuting attorney and approved by the court.” Recognizing that conviction and sentencing by jury is required for the imposition of the death penalty, we have also adopted Ark. R. Crim. P. 31.4, which provides in appropriate part: No defendant charged with a capital felony may waive either trial by jury on the issue of guilt or the right to have sentence determined by a jury unless: * * * (b) the prosecuting attorney, with the permission of the court, has waived the death penalty...[.] Id. These rules conform to our decision in Fretwell v. State, 289 Ark. 91, 708 S.W.2d 603 (1986), where we held that a defendant could not avoid the possible imposition of the death penalty by pleading guilty and waiving his right to a jury trial without the assent of the prosecutor and the approval of the court. Id. We have extended Rule 31.1 to prohibit the waiver of a jury trial without the assent of the prosecutor in a case where a jury trial was not essential for the imposition of all appropriate sentences. See State v. Vasquez-Aerreola, 327 Ark. 617, 940 S.W.2d 457 (1997). Then in State v. Singleton, 340 Ark. 701, 13 S.W.2d 584 (2000), we extended the reach of the prosecutor’s veto power over a waiver of a jury trial to a power to block a plea of guilty. The State has no constitutional right to a jury trial. See Singleton, supra. Yet the State has far more than the right to require a jury trial. It can withhold from an accused the traditional right to enter a guilty plea. By these precedents, we are invalidating the forms prepared by our Administrative Office of the Courts, and distributed for many years to all trial judges, containing the statement that “if you are guilty you may plead guilty and the court will decide your sentence.” This instruction to trial judges, while flying in the face of our recent decisions, remains a reasonable statement of what the law should be. We now have adopted bifurcated procedures that allow a determination of guilt in a guilt phase to be followed by a sentencing phase in which an appropriate penalty is imposed. Under Rule 31.4, no guilty plea can be entered in a capital murder case without the assent of the prosecuting attorney and the approval of the court. However, in all other cases, I believe that our Rule 31.1, and the cases interpreting our rule, should allow a guilty plea at the guilt phase to be followed by the imposition of an appropriate penalty in the sentencing phase. Following a guilty plea, the defendant should be allowed to waive his right to a jury trial for sentencing with the assent of the prosecuting attorney and the approval of the court. The prosecutor should not have the right to deny a guilty defendant the right to plead guilty during the guilt phase. The prosecutor’s right to veto a waiver of trial by jury under Rule 31.1 should be limited to the penalty phase. In my view, our rules lead us to an untenable result, and we should revise those rules. For these reasons, I must respectfully concur. I am authorized to state that Arnold, C.J., and Smith, J., join in this concurrence.